 
 
I 
108th CONGRESS 2d Session 
H. R. 4977 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Nadler (for himself, Ms. Schakowsky, Mr. Kucinich, and Mrs. Maloney) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend title 18, United States Code, to protect the reasonable expectation of privacy of users of e-mail, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the E-mail Privacy Protection Act of 2004. 
2.Interception of electronic communications during transmissionSection 2510(12) of title 18, United States Code, is amended by inserting and includes any temporary, intermediate storage of that communication incidental to the electronic transmission thereof, after commerce,. 
3.Improper acquisition of contents of stored electronic communications by electronic communications providersSection 2701 of title 18, United States Code, is amended by adding at the end the following: 
 
(d)Improper acquisition by service providerWhoever, being a provider of an electronic communication service, or an agent or employee of such a provider, acquires or uses the contents of a stored electronic communication of which that provider, agent, or employee is not an intended recipient other than for the purposes of providing that electronic communication service, shall be fined under this title or imprisoned not more than 5 years, or both..  
 
